Action to restrain the defendant from manufacturing and selling ice refrigerators under its corporate name, and requiring it to desist its unfair competition. On the previous appeal we held the complaint to be sufficient as a matter of mere pleading (271 App. Div. 929). After a trial, Special Term dismissed the complaint, and plaintiff appeals. Judgment unanimously affirmed, with costs. (Baff v. Dog & Cat Food Products, Inc., 259 App. Div. 923, affd. 285 N. Y. 793.) Present — Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ.